Citation Nr: 1128183	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  10-35 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel








INTRODUCTION

The Veteran served on active duty from December 1988 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board notes that recently the United States Court of Appeals for Veterans Claims (Court) held that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  As the Veteran filed a claim for the affliction his mental condition, whatever that is, causes him, VA must construe the claim to include any and all of the Veteran's currently diagnosed psychiatric disabilities.  Id.  Here, the Veteran filed a claim for entitlement to service connection for depression, but submitted a statement in which he complained of being sexually assaulted by a superior.  The medical evidence of record indicates that the Veteran has been diagnosed with alcohol dependence, depression, a mood disorder, a personality disorder, bipolar disorder, and dysthymia.  Therefore, the Board has recharacterized the issue on appeal as indicated above.


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran currently has a PTSD diagnosis in accordance with VA regulations.

2.  The evidence of record does not show that the Veteran's acquired psychiatric disorders are related to his service.



CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD and depression, have not been met.  38 U.S.C.A. §§  1110, 1131, 5107 (West  2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 4.125 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), have been satisfied by information provided to the Veteran in letters from the RO dated in October 2008 and February 2009.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)). 

Recently the Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to disability ratings and effective dates was provided in both the October 2008 and February 2009 correspondence.

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, notice requirements pertinent to the issue on appeal have been met.

The Board also finds that the duty to assist has been fulfilled as relevant VA and private medical records, including medical records from the Social Security Administration, have been requested or obtained and the Veteran underwent a VA examination.  Both the December 2009 rating decision on appeal, and the July 2010 Statement of the Case, indicated that an electronic review of Virtual VA records had been conducted before deciding the Veteran's claim, but that no medical records pertinent to the Veteran's claim had been located.  The Board also has reviewed the Virtual VA records with negative results for pertinent medical records.  The available medical evidence is sufficient for an adequate determination of the claim on appeal.  Therefore, the Board finds that there has been substantial compliance with all pertinent VA laws and regulations and to move forward with this claim would not cause any prejudice to the Veteran.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  

VA regulations provide that where a veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including a psychosis, become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Entitlement to service connection for PTSD also requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Factual Background and Analysis

The Veteran claims that he currently has an acquired psychiatric disorder that is related to his military service.  In his September 2008 claim he asserted that he was sexually molested by a superior while he was on restriction and subsequently was evaluated at a naval hospital for an anti-social disorder.  In a November 2008 signed statement, the Veteran suggested that his depression and PTSD were related to head trauma suffered in an in-service motor vehicle accident.  In his December 2009 Notice of Disagreement, he also claimed that any existing psychiatric disorder was superimposed on his personality disorder shown in service.  

The Veteran's DD Form 214 reflects that he was a quartermaster on a naval ship during active service.  

Service treatment records reveal that in August 1989 the Veteran was sideswiped by a car while riding on a motorbike and hurt his right foot and ankle.  A November 1989 service treatment record also reveals that the Veteran had been involved in a motor vehicle accident and was hospitalized stateside for several days before being returned to his ship with a nasal fracture and swollen nose.  

According to October 1991 service treatment records, the Veteran was seen for a psychological evaluation after slicing his left wrist with a razor blade on board his ship after feeling very depressed.  It was noted that he did not know why he had joined the Navy, he had unexcused absences, and he had trouble with finances and relationships.  The Veteran was treated in a naval hospital and diagnosed with adjustment disorder with depressed mood and disturbance of conduct resolving; personality vulnerability with borderline anti-social and narcissistic features; and alcohol abuse.  He also reported feeling depressed off and on for two months with intermittent thoughts of suicide.  The Veteran denied any past history of neuropsychiatric illness, or any obsessions, compulsions, or phobias, but said his family history was positive for his mother's nervous breakdown when the Veteran was 8 or 9 years old.  

A June 1992 service treatment record disclosed that the Veteran was seen as an emergency walk-in by outpatient mental health for treatment and diagnosis for personality disorder not otherwise specified with borderline and narcissistic features, severe.  The examiner noted that the Veteran was agitated, shaking and voiced threats of harm to himself and others if he did not get help in getting out of the Navy.  The Veteran reported anxious moods, rage, and alcohol abuse with homicidal thoughts.  It was noted that the Veteran had a history of problems with authority, including six to eight unauthorized absences and two captain masts.  Recommendation was expeditious administrative separation from service with a notation that the Veteran was not mentally ill and was to return to duty.  The examiner noted that the Veteran did not manifest a long standing disorder of character and behavior which was of such severity as to interfere with his serving adequately in the Navy.  The examiner further noted that while the Veteran was not permanently suicidal or homicidal, he was a continuing risk to do harm to himself or others. 

The Veteran's June 1992 discharge examination showed no psychiatric abnormalities, although the Veteran noted on his contemporaneous report of medical history that he had attempted suicide and been depressed or excessively worried.  The examiner stated that such were not considered disabling or disqualifying.

Post-service, VA medical records in 2008 and 2009 show detoxification treatment for alcohol abuse.  

A May 2008 VA discharge summary noted the Veteran's five-day treatment for detoxification.

A June 2008 VA discharge summary noted the Veteran's five-day hospitalization for detoxification after his relapse from an intensive outpatient program begun in March 2008.  

An August 2008 discharge summary showed treatment for a week-long alcohol detoxification program at a VA facility.  It was noted that the Veteran had been drinking 18 beers and a gallon of wine daily for about a month, but had been sober for four to five years while working.  He reported a history of depression.  The discharge summary reported an uneventful detoxification from alcohol and treatment of anxiety.

A November 2008 VA discharge summary for a voluntary admission noted an Axis I diagnosis of bipolar disorder type I, most recent episode mixed, and alcohol dependence.  A psychiatric history noted an in-service hospitalization for a suicide attempt and a July 2008 hospitalization for treatment of anxiety.  

In December 2008, a VA mental health nurse practitioner noted that the Veteran's mood symptoms were related to ongoing polysubstance dependence and should continue to improve with sobriety, although his motivation was marginal at best for abstinence.  She also noted that the Veteran's suicidal statements were manipulative in nature.  

The Veteran underwent a VA mental examination in April 2009.  The Veteran complained of feeling depressed all the time, low energy and interests, and daily mood instability without any remission, including depression and irritability during the 20 years since discharge.  The Veteran told the examiner that members on both sides of the family had substance abuse and mental health issues.  The examiner noted that the Veteran was not under any current treatment for a mental disorder.

On examination, the Veteran was oriented to person, place, and time.  He was noted as disrespectful, casually cursed, and disparaged women and minorities.  There was no evidence of panic attacks, suicidal or homicidal ideation, or inappropriate behavior.  The examiner noted a striking disregard for the thoughts and feelings of others, which was very consistent with a past diagnosis of personality disorder, and stated that the Veteran reported no history of abuse or trauma, despite specific questioning.  The examiner noted no symptoms of PTSD and said that the Veteran did not meet the DSM-IV stressor criterion.  Axis I diagnoses included: alcohol dependence, rule out bipolar disorder, rule out substance induced mood disorder, and rule out dysthymia.  Personality disorder not otherwise specified with borderline and narcissistic features was given as an Axis II diagnosis which the examiner stated appeared to predominate, but alcoholism and mood disorder also appeared as a prominent part of the Veteran's complaints.  The examiner also found that the personality disorder not otherwise specified with borderline and narcissistic features along with his alcohol dependence and mood disorder appeared to be the prominent part of his complaints.  

MMPI testing would have helped clarify the diagnosis, but the examiner explained that such was not essential to completing the Veteran's mental examination.  Further, the examiner noted that he found no causal relationship to support a PTSD diagnosis and that it was quite likely that the Veteran's long history of personality disorder issues combined with his severe history of alcoholism could account for at least a slight majority of his mood complaints and psychosocial impairment.  Dysthymia was a possible co-occurring Axis I diagnosis, and the examiner stated that he could not completely exclude a bipolar variant, but a bipolar diagnosis was quite unlikely.

In a subsequent addendum to the examination report, the VA examiner also opined that the Veteran's current and past mood complaints were most likely accounted for by his severe history of alcoholism as well as very significant personality pathology well documented in the medical and administrative record.  The examiner also found that there likely existed a co-occurring dysthymic disorder which he felt was not due to military service.  He also found that there was no strong evidence showing that the Veteran's head trauma suffered in a 1989 motor vehicle accident supported a mental health dysfunction as a result of that traumatic brain injury.

A July 2009 discharge record indicated the Veteran's three-day alcohol detoxification at a VA facility.  It was noted that the Veteran did not meet the criteria for an in-patient psychiatric hospitalization.  

According to medical records from the Social Security Administration (SSA) associated with the claims file, the Veteran underwent a six-day detoxification program in August 2009 at a private hospital in Florida.  The discharge summary noted the following Axis I diagnoses: major depression, recurrent, severe with psychotic features; history of alcohol abuse independency; and rule out bipolar.  

A September 2009 discharge record revealed the Veteran's three-day alcohol detoxification at a VA facility.  He endorsed anxiety about little things, but it bothered him a lot.  He reported feelings of anxiety for years.  He denied any major stress or trauma or panic attacks.  It was the opinion of the treatment team that the Veteran's depressive symptoms were most consistent with alcohol-induced mood disorder.  In regards to his depressed mood, it was noted that it was unclear if the Veteran had demonstrated depression during significant periods of sobriety.  Discharge Axis I diagnoses included: alcohol intoxication (resolved); alcohol dependence with physiologic dependence; alcohol-induced mood disorder with depressive features; and a history of dysthymic disorder.  A subsequent September 2009 VA medical record noted that the Veteran was currently taking Remeron for a dysthymic disorder.

A November 2009 VA medical record revealed that the Veteran received an evaluation of mood disorder when he complained of a lack of concentration.  The VA psychiatrist stated that the Veteran remained dysthymic, was unable to concentrate or work, drank on and off, and needed medical adjustment.  Axis I diagnoses included: alcohol dependence, mood disorder not otherwise specified, rule out substance induced mood disorder, dysthymia, insomnia not otherwise specified, and rule out bipolar disorder not otherwise specified.

In December 2009, SSA denied the Veteran disability benefits for an effective or mood disorder and a personality disorder, as well as Supplemental Security Income (SSI) payments, because it found he was still capable of performing work.  An attached mental assessment noted that the Veteran had no significant limitations when sober.  An examiner stated that her review of medical records showed that the Veteran's mood symptoms might be substance induced and that he would likely continue to improve if he abstained entirely from alcohol and returned to Alcoholics Anonymous.

A February 2010 VA psychiatry outpatient record noted that the Veteran had not been drinking for a month.  The VA psychiatrist provided the following Axis I diagnoses: alcohol dependence, in alleged remission; mood disorder not otherwise specified; rule out substance induced mood disorder; dysthymia; insomnia not otherwise specified; rule out bipolar disorder not otherwise specified; and nicotine dependence.  

Based upon the evidence of record, the Board finds that the preponderance of the evidence weighs against the claim for service connection for an acquired psychiatric disorder.  Firstly, a review of the competent evidence of record does not show that the Veteran currently has a diagnosis of PTSD within the meaning of VA regulations.  The Veteran claimed PTSD due to sexual assault in service, but the VA examiner noted that the Veteran denied any history of abuse or trauma despite specific questioning.  In addition, service treatment records do not reveal that he complained of, received treatment for, or was diagnosed with any injuries sustained by being beaten or assaulted.  The numerous medical records associated with the claims file fail to mention any in-service sexual assault.  The Board finds that the most complete assessment of the Veteran's mental condition was made in the April 2009 VA mental examination report.  The VA examiner did not diagnose the Veteran with PTSD.  The April 2009 VA examiner specifically examined the Veteran for PTSD under DSM-IV criteria, but found that he did not meet the criteria for a PTSD diagnosis.  

Overall, the Board finds that the preponderance of the competent medical evidence of record does not indicate that the Veteran has a current DSM-IV diagnosis of PTSD to warrant service connection in this case.  The Board notes that the April 2009 VA examination report is the only evaluation of record conducted in accordance with DSM-IV that provided a medical opinion with regards to PTSD.  Thus, the April 2009 VA mental examination report is found to be of a great probative value.  Simply put, in the absence of a present PTSD disability, a grant of service connection for PTSD is clearly not supportable.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (noting grant of service connection requires claimant have a current existing disability).  Thus, the Board does not reach the question of whether any of the Veteran's claimed in-service stressors have been verified.

Secondly, a review of the competent evidence of record does not show that service connection is warranted in this case for any other acquired psychiatric disorder other than PTSD.  There is no diagnosis of an acquired psychiatric disorder in service, or a diagnosed psychosis within one year of service.  Moreover, it is not clear that the Veteran currently has such a disorder.  VA treatment records contain diagnoses involving alcohol dependence, mood disorder not otherwise specified, rule out substance induced mood disorder, dysthymia, insomnia not otherwise specified, and rule out bipolar disorder not otherwise specified (see November 2009 VA record).  The April 2009 VA examiner diagnosed alcohol dependence, rule out bipolar disorder, rule out substance induced mood disorder, and rule out dysthymia.  Personality disorder not otherwise specified with borderline and narcissistic features was given as an Axis II diagnosis.  

However, service connection cannot be granted for a personality disorder or for alcohol-related conditions as a primary disability.  See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301(d); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) (noting that 38 U.S.C.A. § 1110 precludes compensation for primary alcohol abuse disabilities and for secondary disabilities that result from primary alcohol abuse).  Moreover, a personality disorder is not recognized as a psychiatric disorder diagnosis on Axis I of the DSM-IV.  Furthermore, VA compensation may not be paid for a personality disorder as it is specifically excluded as a disease or injury within the meaning of applicable legislation providing for VA compensation benefits.  So, generally speaking, a personality disorder is not service connectable as a matter of express VA regulation.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2010).  

The only possible exception is if there is additional disability due to aggravation of a personality disorder during service by superimposed disease or injury.  VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514- 515 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 18, 1990); and VAOPGCPREC 11- 1999 (Sept. 2, 1999).  While the Veteran attempted to contend there was aggravation by superimposed disease or injury, no evidence of record has been submitted to suggest or prove such.  The results of the April 2009 VA mental examination provides no support for his contention.

In addition, while the Veteran's recent medical treatment records indicate a possible dysthymic disorder, bipolar disorder, and depression, these medical records and the April 2009 VA mental examination and opinion, do not relate any such psychiatric disorder to the Veteran's military service.  

The Board recognizes that the record contains conflicting medical evidence as to the diagnosis of the Veteran's mental condition.  The Board must thus determine how much weight to afford the opposing conclusions.  See Guerrieri v. Brown, 4 Vet. App. 467, 471 (1993).  The Board may weigh one medical professional's opinion over another, depending on factors such as the reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior evidence.  Id. at 470-71 ("The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusions that the physician reaches.").

The Board must provide adequate reasons and bases if it adopts one medical opinion over another.  Owens v. Brown, 7 Vet .App. 429, 433 (1995) (noting that the Board may "favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases").  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight of the credibility of the evidence in the adjudication of the merits.  See Hernanadez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

Although VA and private medical records show that the Veteran has been diagnosed with bipolar disorder and depression, this evidence does not indicate that the Veteran was diagnosed for the specific purpose of considering the nature of his psychiatric disorder and whether it was related to service.  For example, the Board notes that a November 2008 VA medical record showed an impression of bipolar disorder type I, most recent episode mixed, by a mental health professional who saw the Veteran in connection with a four-day detoxification hospitalization.  An August 2009 private hospital record showed an impression of major depression and was provided by a private physician after a six-day psychiatric hospitalization.  The psychiatric credentials of this physician are unknown.  In contrast, the April 2009 VA mental examination was conducted by a mental health professional who had access to all the Veteran's records.  This April 2009 examination was conducted for the express purpose of reconciling the conflicting evidence and delineating whether the Veteran has a chronic psychiatric disorder and if so, whether such disorder is related to service.  Indeed, while the November 2008 VA record shows an impression of bipolar disorder, the April 2009 VA examination report concluded six months later that a bipolar diagnosis was quite unlikely.  

The claims file also illustrates that the Veteran underwent an extensive mental disorders assessment during the April 2009 VA examination, at which time his entire claims file was reviewed and considered in rendering a diagnosis for the specific purpose of considering what the Veteran's psychiatric disorder was and whether it was related to service.  The April 2009 VA examination report provided a thorough discussion of the Veteran's medical history, including treatment and diagnoses.  The examiner found that the personality disorder not otherwise specified with borderline and narcissistic features along with the Veteran's alcohol dependence and mood disorder appeared to be the prominent part of his complaints.  It was quite likely that the Veteran's long history of personality disorder issues combined with his severe history of alcoholism could account for at least a slight majority of his mood complaints and psychosocial impairment.  Dysthymia was a possible co-occuring Axis I diagnosis, and the examiner stated that he could not completely exclude a bipolar variant, but a bipolar diagnosis was quite unlikely.  In his subsequent addendum to the examination report, the VA examiner also opined that the Veteran's current and past mood complaints were most likely accounted for by his severe history of alcoholism as well as his well-documented very significant personality pathology.  The examiner also found that there likely existed a co-occurring dysthymic disorder which he felt was not due to military service.  He also found that there was no strong evidence showing that the Veteran's head trauma suffered in a 1989 motor vehicle accident supported a mental health dysfunction as a result of that traumatic brain injury.

The Board notes here that the Veteran is already service-connected for residuals of a traumatic brain injury and cannot be compensated twice for the same injury.  See 38 C.F.R. § 4.14 (2010).

As the April 2009 VA mental examination report provided the more in depth analysis of the Veteran's mental condition by a mental health practitioner, the Board finds it to be of greater probative value than the other mental diagnoses found in the claims file.  Unlike the November 2008 VA assessment and the August 2009 private hospital assessment showing depression and bipolar disorder, the April 2009 VA examination report clearly provided a discussion as to the reported history of the Veteran's psychiatric, personality and alcohol disorders, thus giving the most complete analysis of the Veteran's current mental condition.  According to the April 2009 VA examiner, the Veteran does not have a current psychiatric disorder that would be compensable under VA regulations.  See Brammer, 3 Vet. App. at 225 (noting grant of service connection requires claimant have a current existing disability).  

However, even assuming that the Veteran has either depression, bipolar disorder, or a dysthymic disorder, the Board finds probative the medical opinion of the April 2009 VA examiner, who showed that any of the Veteran's psychiatric or personality disorders are not related to service but to the Veteran's alcoholism.  The examiner's conclusion is considered probative as it is definitive, based upon a complete review of the Veteran's entire claims file and clinical examination of the Veteran, and is supported by a detailed rationale.  Accordingly, the opinion is found to carry significant probative weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

In addition to the medical evidence, the Board also has considered the Veteran's statements that he has an acquired psychiatric disorder related to his military service.  In this regard, the Board finds the Veteran's statements as to the symptomatology associated with the claimed disorders and his military experiences to be both competent and credible.  A Veteran's lay statements may be competent to support a claim for service connection where the events or the presence of disability or symptoms of a disability are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a), 3.159(a); Jandreau v.  Nicholson, 492 F.3d. 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  However, a chronic psychiatric disorder is not a disability subject to lay opinions as to diagnosis and etiology.  While some symptoms of a psychiatric disorder, such as sleep impairments, may be reported by a layperson, the diagnosis and etiology of the disorder require medical training.  The Veteran does not have the medical expertise to diagnose himself with an acquired psychiatric disorder, as opposed to a personality disorder or an addiction disorder, nor does he have the medical expertise to provide an opinion regarding its etiology.  Thus, the Veteran's lay assertions as to the etiology of any claimed psychiatric disorder are not competent or sufficient in this instance.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Given the medical evidence against the claim, for the Board to conclude that the Veteran has an acquired psychiatric disorder, to include PTSD and depression, as a result of his military service would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102 (2009); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The Board notes that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In reaching this conclusion regarding the Veteran's claim, the Board has considered the applicability of the benefit-of-the- doubt doctrine.  Because the evidence here is not in equipoise, and, in fact, the absence of evidence to support the claim suggests that the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not applicable.  See Gilbert, 1 Vet. App. at 55-57; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  As there is simply no basis upon which to grant the Veteran's claim, the appeal is denied.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and depression, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


